Citation Nr: 1143640	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-26 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 9, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 






INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for PTSD, effective February 9, 2005.  The Veteran disagreed with the effective date assigned and appealed the rating decision to the Board.  

In March 2009, the Board denied the claim for an earlier effective date.  The Veteran appealed the March 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), which in a May 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the decision.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO reopened a previously denied claim of service connection for PTSD, and denied the claim on the merits.  The Veteran filed a timely notice of disagreement (NOD) with that decision.

2.  On April 1, 2003, a Decision Review Officer (DRO) issued a statement of the case (SOC) notifying the Veteran of the need to perfect his appeal of the September 2000 rating decision by filing a substantive appeal within 60 days.

3.  There is no VA Form 9, Appeal to Board of Veterans' Appeals (or other written correspondence that may be construed as a substantive appeal) in the claims file that is date-stamped as having been received within 60 days after issuance of the April 2003 SOC. 

4.  On May 22, 2003 the RO sent the Veteran a letter informing him that it was working on his appeal.  The RO sent another letter on May 28, 2003 that provided additional information as to what was needed to substantiate the claim. 

5.  On February 7, 2005 and February 9, 2005, the RO received copies of a VA Form 9, dated April 4, 2003 and annotated to reflect that the Veteran was inquiring as to the status of his claim for service connection for PTSD.  

6.  In an August 2005 rating decision, the RO granted service connection for PTSD and assigned an effective date February 9, 2005, to reflect the date that a reopened claim for service connection for PTSD was received.

7.  Resolving doubt in the Veteran's favor, the May 2003 letters were misleading and indicated to the Veteran that his appeal of the September 2000 rating decision continued to be processed.


CONCLUSION OF LAW

An effective date of October 14, 1999, and no earlier, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board finds that the proper effective date for the grant of service connection for PTSD is October 14, 1999.  In light of the Board's determination, no discussion of VA's duty to notify or assist is necessary.

The Veteran seeks an effective date earlier than February 9, 2005, for the grant of service connection for PTSD.  Specifically, he asserts that he is entitled to an earlier effective date on the grounds that he perfected a timely appeal of a September 2000 RO rating decision that denied his claim.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

If a claimant (a veteran, or his or her dependents or survivors) receives an unfavorable decision on a claim for VA benefits, the claimant may initiate appellate review by filing an NOD.  38 U.S.C. § 7105(a).  The claimant "shall" file the NOD within one year from the date on which the agency of original jurisdiction (AOJ) (usually an RO) mails notice of the unfavorable decision.  38 U.S.C. § 7105(b)(1).  If the claimant does not file an NOD within the one-year period, the AOJ decision "shall become final." Id.  If the claimant does file a timely NOD, the next step in the appellate process is for the AOJ to review its previous decision.  38 U.S.C. § 7105(d)(1).  

If the AOJ decides to continue its previous decision, the AOJ must send the claimant an SOC.  Id.  The claimant must then perfect an appeal to the Board by filing a Substantive Appeal.  38 U.S.C. § 7105(a).  A claimant is then afforded a period of 60 days from the date the SOC is mailed to file a Substantive Appeal.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the SOC to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  The benefits sought on appeal must be clearly identified.  The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  See 38 U.S.C. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2010).  An extension of the 60-day period for filing a Substantive Appeal may be granted for good cause; a request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the Substantive Appeal.  38 C.F.R. § 20.303.  

In this case, the record reflects that on October 14, 1999, VA received an application to reopen the Veteran's claim of service connection for PTSD.  In a September 2000 rating decision, the RO reopened the claim, but denied entitlement to service connection on the merits.  The Veteran submitted a timely NOD in August 2001 and requested review by a DRO.  On April 1, 2003, a DRO issued an SOC that notified the Veteran that he must perfect his appeal by filing a substantive appeal within 60 days of the SOC.  

There is no VA Form 9, Appeal to Board of Veterans' Appeals (or other written correspondence that may be construed as a substantive appeal) in the claims file that is date-stamped as having been received within 60 days after the SOC was issued (i.e. June 1, 2003).  However, the evidence of record reflects that the RO sent the Veteran a letter on May 22, 2003 to inform him that it was "working on his appeal." [Emphasis in original].  The RO sent another letter on May 28, 2003 that provided the Veteran with additional information as to what was needed to substantiate the claim and informed him that he needed to sign, date, and return the form so that his claim could be transferred to the "Trip Team."  There is no further correspondence in the record between the Veteran and the RO between May 2003 and February 7, 2005.

On February 7, 2005, the Veteran submitted a photocopy of a VA Form 9 that was dated April 4, 2003 and annotated to reflect that he was inquiring as to the status of his claim for service connection for PTSD.  In the body of that VA Form 9, the Veteran stated the following:

In response to your Statement of the Case, dated 01 April 03, in ref. to continues denied SC for PTSD.  Again, I am very discontent on your decision for the above SC disability, reason, due to the lack of medical evidence.  I am requesting the BVA due a completed "de novo" review of my case for a more favorable decision. 

Note: I need to know the status of my Appeals.  This 9 form was done on 04 April 03.  I have not received in reply from the VARO, St. Petersburg, Fla. (03 Feb. 05).

After submitting the aforementioned VA Form 9, the Veteran submitted a statement in which he requested that VA reopen his claim for service connection for PTSD.  This statement was received at the RO on February 9, 2005.  The RO accepted this statement as an application to reopen the claim of service connection for PTSD.  In an August 2005 rating decision, the RO granted service connection for PTSD and assigned an effective date of February 9, 2005, which it noted was the date of the Veteran's reopened claim.

In July 2011 W. W., a former Veterans Service Officer (VSO), submitted an affidavit dated in September 2009.  In his affidavit W. W. indicated that prior to his retirement he worked for the Miami-Dade County Veteran's Service Office.  He stated, in brief, that he had personally assisted the Veteran in the filing of his claim and had witnessed him sign and date the VA Form 9 on April 4, 2003.  He further stated that he personally sent the Form 9 to the mail room for dispatch.  W. W. also indicated that a review of his files included copies of the May 22, 2003 and May 28, 2003 letters that the RO sent to the Veteran regarding his claim.

Based on the Board's review of the evidence, the Veteran is entitled to an earlier effective date for the grant of service connection for PTSD.  In doing so, the Board acknowledges that there is no copy of a substantive appeal in the claims file that is date-stamped as having been received prior to February 7, 2005- and specifically within 60 days of the April 2003 SOC.  Nonetheless, the May 2003 letters sent to the Veteran the RO could lead one to believe that development and processing of their appeal had continued without any problems.  Indeed, the letters sent to the Veteran in May 2003 suggest that a Form 9 (or some other indication from the Veteran that he wished to continue his appeal) was received, as the May 22, 2003 letter explicitly stated that the RO was "working on his appeal" and the May 28, 2003 letter indicated that his claim was being prepped for submission to another division at the RO.  For this reason, the Board must conclude that even if a substantive appeal was not timely filed, the May 2003 correspondence from the RO was misleading to the Veteran and was likely interpreted as an indication that the RO was continuing the processing of his appeal.  Also, there is no other indication that the RO acted promptly to close out the Veteran's claim after a substantive appeal was not received.  Finally, the Veteran's assertion that the Form 9 that he submitted in February 2005 was merely annotated to reflect that he had originally sent a timely Form 9 in April 2003 and was inquiring as to its status, has been further clarified for the Board's benefit by the Court in its May 2011 memorandum decision and is further found to be corroborated by the affidavit of W. W.  

In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court distinguished the issues of a timely NOD versus a timely substantive appeal and held that a timely substantive appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim.  In Percy, the Court held that section 7105(d)(3) does not operate as a jurisdictional bar precluding the Board's consideration of an appeal where the substantive appeal is untimely.  The Court specifically noted that, while section 7105(d)(3) provides that the agency or original jurisdiction "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of section 7105(d)(3), including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal, and that the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature.  Furthermore in Percy, the Court specifically found that, because the RO had never addressed the issue of timeliness in the SOC, and because the Veteran was not informed that there was a timeliness issue until his claim was before the Board, that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted his appeal. 

Similarly, in this case, the RO did not notify the Veteran of a timeliness issue at any time prior to receiving his February 2005 statement, and such omission will not be used to prejudice the Veteran.  The Board stresses that in no way should this decision be interpreted that to mean that in cases where receipt of a Form 9 or substantive appeal (timely or otherwise) is not shown by the evidence of record, that a Veteran can establish that he submitted a substantive appeal merely by stating that he did so.  Rather, the Board is exercising its discretion and waiving its objection to the timeliness of the Veteran's substantive appeal here based on the facts of this particular case.  Furthermore, the Board notes that while VA's legitimate interests in promoting efficiency in the adjudication process, conserving scarce resources, and obtaining repose by disallowing stale claims are recognized, there is no prejudice VA might suffer in those regards here.  See Percy, 23 Vet. App. 47. 

As the Board now finds that a timely substantive appeal was received in connection to the April 2003 SOC, the September 2000 rating decision did not become final.  As indicated, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is later."  38 C.F.R. § 3.400.  In this case, the Veteran's reopened claim for service connection for PTSD was received on October 14, 1999.  Hence, October 14, 1999 is the proper effective date for the grant of service connection for PTSD.


ORDER

An effective date of October 14, 1999, and no earlier, is granted for service connection for PTSD.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


